ORDER FINDING MISCONDUCT AND IMPOSING DISCIPLINE
Upon review of the report of the hearing officer appointed by this Court to hear evidence on the Disciplinary Commission's Verified Complaint for Disciplinary Action, we find that the respondent engaged in attorney misconduct.
Facts: Clients hired the respondent, on October 1, 1999, to file a bankruptcy on their behalf for an attorney fee of $600 plus a filing fee of $175. By December 19, 1999, the clients had paid the attorney and filing fees in full. The filing fee was not properly accounted for by the respondent, who deposited the filing fee in his personal account, which was subsequently overdrawn. The respondent failed to file the bankruptcy petition and in July of 2000, a client's wages were garnisheed. On July 27, 2000, the clients terminated the respondent as their attorney. Though he promised to do so, the respondent did not promptly return the unearned attorney fee or the filing fee to the clients.
Violations: The respondent violated Ind. Professional Conduct Rule 1.16(d), which requires an attorney to refund to clients unearned fees, and Prof.Cond.R. 8.4(b), which prohibits an attorney from committing a criminal act that reflects adversely on honesty, trustworthiness, or fitness as a lawyer in other respects.
For the misconduct found herein, this Court now finds that the respondent should be suspended from the practice of law for a period of not less than one hundred twenty (120) days, effective October 18, 2008. The first thirty (80) day of the suspension shall be served and the remaining ninety (90) days of the suspension are stayed on the condition the respondent enroll in and successfully complete a course in trust account management approved by the Indiana Supreme Court Disciplinary Commission, and that the respondent and his staff person enroll in and successfully complete a similarly approved course in law office management. Said courses to be completed within one hundred twenty (120) days of this order. Costs of this proceeding are assessed against the respondent.
The Clerk of this Court is directed to forward notice of this order to the respondent and his attorney; to the Indiana Supreme Court Disciplinary Commission, to the hearing officer, Hon. Daniel J. Vander-pool, and to all other entities as provided in Admis.Disc.R. 23(8)(d).
All Justices concur.